[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                AUGUST 13, 2007
                               No. 07-10042                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A95-263-103

SANTIAGO BELLO CLAVIJO,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (August 13, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Santiago Bello Clavijo, through counsel, seeks review of the order of the
Board of Immigration Appeals (“BIA”) summarily affirming the Immigration

Judge’s (“IJ”) denial of his application for withholding of removal under the

Immigration and Nationality Act (“INA”) and for relief under the United Nations

Convention Against Torture (“CAT”). After review, we deny the petition.

                                I. BACKGROUND

      Clavijo is a native and citizen of Colombia. In August 1998, Clavijo’s three

sisters were murdered in Colombia after they refused to make extortionate

payments to the Revolutionary Armed Forces of Colombia (“FARC”). Clavijo

began assisting Colombian authorities with the investigation into his sisters’

murders.

      Two days after the murders, Clavijo’s brother received a telephone call from

an individual who identified himself as a member of the FARC. The caller

threatened to kill Clavijo if he continued to assist with the murder investigation.

Clavijo continued to assist the police and continued to receive telephone death

threats from the FARC.

      During the investigation, police detained four individuals who were “urban

guerrillas” of the FARC. The urban guerrillas took orders from the FARC’s

“jungle guerrillas.” The four detainees were tried and, according to Clavijo, two

were convicted and two were set free. One of the convicted detainees was Maria

Concepcion Ladino Gutierrez, who was the leader of the urban guerrillas. After
                                           2
Gutierrez was convicted, Clavijo began to receive frequent threatening telephone

calls in which unidentified callers stated that they would catch Clavijo. Clavijo

learned during the investigation that the leader of the “jungle guerrillas,” Efrain

Diaz-Sanchez, had been involved with his sisters’ murders and wanted Clavijo

killed because of his involvement in the murder investigation.

      In May 2000, a friend told Clavijo that he had overheard a group of men

saying that they knew where Clavijo was and that money had been paid to have

Clavijo killed. After hearing this information, Clavijo feared for his life and

decided to leave Colombia.

      Clavijo was admitted to the United States on June 12, 2000, as a

nonimmigrant visitor with authorization to remain until December 11, 2000. On

March 25, 2002, Clavijo filed an application for asylum, withholding of removal

and CAT relief, alleging that he was persecuted by the FARC based on his political

opinion. In response to the asylum application, the Department of Homeland

Security served Clavijo with a notice to appear, charging him with removability

under INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B) for overstaying his visa.

Clavijo conceded removability.

      At his asylum hearing, Clavijo withdrew his application for asylum and

proceeded with his application for withholding of removal and CAT relief. The

parties stipulated to the facts in Clavijo’s application. Clavijo also testified during
                                            3
the hearing consistent with his application.

      The government submitted the 2004 United States Department of State

Country Report for Colombia. The 2004 Country Report noted that the FARC had

committed hundreds of intentional killings and also had kidnapped civilians to help

finance subversion and to put political pressure on the government. The 2004

Country Report also explained that the FARC persecutes and assassinates political

leaders and government officials.

      The IJ denied the application for withholding of removal and for CAT relief.

The IJ found Clavijo credible, but concluded that Clavijo was statutorily ineligible

for withholding of removal for two reasons. First, noting that Clavijo had not been

arrested, detained or harmed directly, the IJ concluded that Clavijo had failed to

demonstrate that he had suffered past persecution. Second, the IJ found that the

FARC’s death threats were motivated by Clavijo’s involvement in the investigation

into his sisters’ murders, rather than by a protected ground. The IJ also concluded

that Clavijo had failed to show that he had a well-founded fear of future

persecution based on a protected ground. Finally, the IJ concluded that Clavijo

was not entitled to CAT relief.

      Clavijo appealed to the BIA, which adopted, without opinion, the IJ’s

decision. Clavijo filed this petition for review.

                                  II. DISCUSSION
                                           4
       On appeal, Clavijo argues that the IJ erred in concluding that Clavijo failed

to demonstrate either past persecution or a well-founded fear of future

persecution.1 An alien seeking withholding of removal must show that his “life or

freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.” INA

§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). In other words, the alien has the burden

of proof to show that he “more-likely-than-not” would be persecuted on account of

one of the five protected grounds if returned to the country in question. See

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). To establish

eligibility, the alien must show either that he suffered past persecution or that he

has a well-founded fear of future persecution. See 8 C.F.R. § 208.16(b)(1), (2);

Mendoza, 327 F.3d at 1287.

       Here, the IJ’s finding that Clavijo did not suffer past persecution is

supported by substantial evidence. The telephone death threats Clavijo received

from the FARC do not rise to the level of persecution. See Sepulveda v. U.S. Att’y



       1
         Where, as here, the BIA summarily affirms the IJ’s decision without opinion under 8
C.F.R. § 1003.1(e)(4), the IJ’s decision becomes the final agency determination subject to
review. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003). We review
a factual determination that an alien is statutorily ineligible for withholding of removal under the
substantial evidence test. Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001).
Under the substantial evidence test, “we must find that the record not only supports reversal, but
compels it.” Mendoza, 327 F.3d at 1287. The fact that evidence in the record may support a
conclusion contrary to the administrative findings does not warrant reversal. Adefemi v.
Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc).
                                                   5
Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

      Furthermore, substantial evidence supports the IJ’s finding that the FARC’s

death threats were motivated by Clavijo’s involvement in the investigation into his

sisters’ murders, and not by Clavijo’s actual or imputed political opinion.

Likewise, substantial evidence supports the IJ’s finding that any future persecution

Clavijo fears also would be on account of Clavijo’s involvement in the murder

investigation and not on account of his actual or imputed political opinion. See

INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816 (1992) (explaining

that an alien’s refusal to cooperate with Colombian guerrillas because of the alien’s

political opinion is not sufficient; the alien must also show that the guerrillas’s

persecution occurs “because of that political opinion, rather than because of his

refusal to [cooperate] with them.”); Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438

(11th Cir. 2004) (same).

      Clavijo presented no evidence that the FARC’s interest in him was due to his

political opinion. Indeed, Clavijo essentially concedes as much in his counseled

appeal brief, arguing that the FARC will kill him if he is returned to Colombia and

asking, “what is more important, the compliance with one of the five protected

grounds or a human life?” Clavijo did not present evidence that he belonged to a

particular political party or that the threatening callers mentioned his political

opinion or accused him of being involved in politics. The undisputed evidence
                                            6
shows that Clavijo was targeted by the FARC because he refused to comply with

the FARC’s demands to stop assisting the Colombian police with their murder

investigation.2 In other words, the death threats resulted from Clavijo’s refusal to

cooperate with the FARC’s efforts to obstruct the murder investigation, not

because of any political opinion held by Clavijo.3 Accordingly, the IJ’s finding

that Clavijo was not statutorily eligible for withholding of removal is supported by

substantial evidence.4

       PETITION DENIED.




       2
         Notably, the FARC did not kill Clavijo’s sisters because of their political opinions, but
because they failed to continue making extortionate payments to the FARC. See Rivera v. U.S.
Att’y Gen., ___ F.3d ___, No. 06-10209, 2007 WL 1485954, at *6 (May 23, 2007) (concluding
that persecution resulting from an alien’s refusal to make extortionate payments to the FARC is
not persecution “on account of” political opinion).
       3
         For the first time on appeal, Clavijo argues that he need not show that he would be
singled out by the FARC if he returned to Colombia because there is a pattern and practice of
persecution against those who collaborate in criminal investigations against the FARC. We lack
jurisdiction to review this claim because Clavijo failed to exhaust it before the BIA. See
Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d 1304, 1317 n.13 (11th Cir. 2001).
       4
        On appeal, Clavijo did not raise any argument challenging the denial of CAT relief and,
therefore, has abandoned that issue. See Sepulveda, 401 F.3d at 1228 n.2.
                                                7